                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7                                   IN THE UNITED STATES DISTRICT COURT

 8                        IN THE WESTERN DISTRICT OF WASHINGTON STATE

 9   TRAVIS GLENN,                                          No. 2:20-cv-01583-MJP

10                      Plaintiff,

11             vs.                                          STIPULATED PROTECTIVE ORDER
12   TRIDENT SEAFOOD COMPANY,
13                      Defendant.
14
15   1.       PURPOSES AND LIMITATIONS.
16
              Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties hereby
18
     stipulate to and petition the court to enter the following Stipulated Protective Order. It does not
19
20   confer blanket protection on all disclosures or responses to discovery, the protection it affords from

21   public disclosure and use extends only to the limited information or items that are entitled to

22   confidential treatment under the applicable legal principles, and it does not presumptively entitle
23   parties to file confidential information under seal.
24
     2.       “CONFIDENTIAL” MATERIAL.
25
              “Confidential” material shall include the following documents and tangible things
26
     produced or otherwise exchanged. All documents produced or information disclosed and any
27

      STIPULATED PROTECTIVE ORDER - 1                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                       1111 Third Avenue, Suite 2700
                                                                         Seattle, Washington 98101
                                                                                206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 2 of 10




 1   other documents or records designated confidential by Defendant Trident or Plaintiff Glenn shall

 2   be revealed only to the other party’s counsel of record in this case; paralegals, secretaries, and
 3   employees under counsel’s direct supervision; and such persons employed buy counsel to as
 4
     experts in this action. The information considered “Confidential” and disclosed only in
 5
     accordance with the terms of this paragraph shall include without limitations: Tridents policies
 6
     and procedures, as well as personnel records time cards. This also includes any sensitive
 7
 8   financial information that is not otherwise publicly available; financial information and

 9   information that may include third-party sensitive personal information, meaning any personal

10   address, telephone, email, information about family members, social security, driver’s license
11   and/or tax identification numbers, medical or personal financial information, and other personnel
12
     information or records/files, including, for example, employment application, background check,
13
     drug testing, performance evaluation, discipline, employment benefits, and leave of absence
14
     information and records. Other information that is considered “Confidential” includes:
15
16       a. Investigative files of any non-party employee;

17       b. Non-party employee personal information;
18       c. Accounting or audit information, including but not limited to any financial account
19
              number, access code, or password;
20
         d. Documents that are not otherwise publicly available that describe, contain or disclose
21
              internal company or organization information, including customer information, internal
22
23            policy discussions, competitive or strategic initiatives, and business plans; where such

24            information is not readily ascertainable and with respect to which the party asserting

25            confidentiality has taken reasonable steps to maintain its confidentiality; and
26       e. Any other information that a party in good faith believes constitutes or includes sensitive
27
              information, including that which is furnished in confidence by any third party, which is
      STIPULATED PROTECTIVE ORDER - 2                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                       1111 Third Avenue, Suite 2700
                                                                         Seattle, Washington 98101
                                                                                206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 3 of 10




 1            not otherwise publicly available.

 2   3.       SCOPE.
 3            The protections conferred by this agreement cover not only confidential material (as
 4
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
 5
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 6
     conversations, or presentations by parties or their counsel that might reveal confidential material.
 7
 8   However, the protections conferred by this agreement do not cover information that is in the public

 9   domain or becomes part of the public domain through trial or otherwise.

10   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL.
11            4.1 Basic Principles. A receiving party may use confidential material that is disclosed or
12
     produced by another party or by a non-party in connection with this case only for prosecuting,
13
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
14
     categories of persons and under the conditions described in this agreement. Confidential material
15
16   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

17   that access is limited to the persons authorized under this agreement.
18            4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
19
     the court or permitted in writing by the designating party, a receiving party may disclose any
20
     confidential material only to:
21
                        (a) the receiving party’s counsel of record in this action, as well as employees of
22
23   counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                      (b) the officers, directors, and employees (including in house counsel) of the

25   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
26   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
27
     designated;
      STIPULATED PROTECTIVE ORDER - 3                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 4 of 10




 1                      (c) experts and consultants to whom disclosure is reasonably necessary for this

 2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                      (d) the court, court personnel, and court reporters and their staff;
 4
                        (e) copy or imaging services retained by counsel to assist in the duplication of
 5
     confidential material, provided that counsel for the party retaining the copy or imaging service
 6
     instructs the service not to disclose any confidential material to third parties and to immediately
 7
 8   return all originals and copies of any confidential material;

 9                      (f) during their depositions, witnesses in the action to whom disclosure is

10   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
11   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
12
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
13
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
14
     under this agreement;
15
16                      (g) the author or recipient of a document containing the information or a custodian

17   or other person who otherwise possessed or knew the information
18            4.3 Filing Confidential Material. Before filing confidential material or discussing or
19
     referencing such material in court filings, the filing party shall confer with the designating party,
20
     to determine whether the designating party will remove the confidential designation, whether the
21
     document can be redacted, or whether a motion to seal or stipulation and proposed order is
22
23   warranted. During the meet and confer process, the designating party must identify the basis for

24   sealing the specific confidential information at issue, and the filing party shall include this basis in

25   its motion to seal, along with any objection to sealing the information at issue.
26   5.       DESIGNATING PROTECTED MATERIAL.
27

      STIPULATED PROTECTIVE ORDER - 4                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                          1111 Third Avenue, Suite 2700
                                                                            Seattle, Washington 98101
                                                                                   206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 5 of 10




 1            5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or

 2   non-party that designates information or items for protection under this agreement must take care
 3   to limit any such designation to specific material that qualifies under the appropriate standards.
 4
     The designating party must designate for protection only those parts of material, documents, items,
 5
     or oral or written communications that qualify, so that other portions of the material, documents,
 6
     items, or communications for which protection is not warranted are not swept unjustifiably within
 7
 8   the ambit of this agreement. Mass, indiscriminate, or routinized designations are prohibited.

 9   Designations that are shown to be clearly unjustified or that have been made for an improper

10   purpose (e.g., to unnecessarily encumber or delay the case development process or to impose
11   unnecessary expenses and burdens on other parties) expose the designating party to sanctions. If
12
     it comes to a designating party’s attention that information or items that it designated for protection
13
     do not qualify for protection, the designating party must promptly notify all other parties that it is
14
     withdrawing the mistaken designation.
15
16            5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement

17   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
18   disclosure or discovery material that qualifies for protection under this agreement must be clearly
19
     so designated before or when the material is disclosed or produced.
20
                        (a) Information in documentary form: (e.g., paper or electronic documents and
21
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
22
23   the designating party must affix the word “CONFIDENTIAL” to each page that contains

24   confidential material. If only a portion or portions of the material on a page qualifies for protection,

25   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27

      STIPULATED PROTECTIVE ORDER - 5                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 6 of 10




 1                      (b) Testimony given in deposition or in other pretrial proceedings: the parties and

 2   any participating non-parties must identify on the record, during the deposition or other pretrial
 3   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 4
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 5
     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 6
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
 7
 8   at trial, the issue should be addressed during the pre-trial conference.

 9                      (c) Other tangible items: the producing party must affix in a prominent place on the

10   exterior of the container or containers in which the information or item is stored the word
11   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
12
     the producing party, to the extent practicable, shall identify the protected portion(s)
13
              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
14
     designate qualified information or items does not, standing alone, waive the designating party’s
15
16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is treated
18   in accordance with the provisions of this agreement.
19
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS.
20
              6.1 Timing of Challenges. Any party or non-party may challenge a designation of
21
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
22
23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

25   challenge a confidentiality designation by electing not to mount a challenge promptly after the
26   original designation is disclosed.
27

      STIPULATED PROTECTIVE ORDER - 6                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                         1111 Third Avenue, Suite 2700
                                                                           Seattle, Washington 98101
                                                                                  206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 7 of 10




 1            6.2 Meet and Confer. The parties must make every attempt to resolve any dispute regarding

 2   confidential designations without court involvement. Any motion regarding confidential
 3   designations or for a protective order must include a certification, in the motion or in a declaration
 4
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 5
     affected parties in an effort to resolve the dispute without court action. The certification must list
 6
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 7
 8   to-face meeting or a telephone conference.

 9            6.3 Judicial Intervention. If the parties cannot resolve a challenge without court

10   intervention, the designating party may file and serve a motion to retain confidentiality under
11   applicable Local Rules. The burden of persuasion in any such motion shall be on the designating
12
     party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
13
     unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.
14
     All parties shall continue to maintain the material in question as confidential until the court rules
15
16   on the challenge.

17   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
18   LITIGATION.
19
              If a party is served with a subpoena or a court order issued in other litigation that compels
20
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
21
     must:
22
23                      (a) promptly notify the designating party in writing and include a copy of the

24   subpoena or court order;

25                      (b) promptly notify in writing the party who caused the subpoena or order to issue
26   in the other litigation that some or all of the material covered by the subpoena or order is subject
27
     to this agreement. Such notification shall include a copy of this agreement; and
      STIPULATED PROTECTIVE ORDER - 7                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 8 of 10




 1                      (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 2   designating party whose confidential material may be affected.
 3   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
 4
              If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 5
     material to any person or in any circumstance not authorized under this agreement, the receiving
 6
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
 7
 8   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 9   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

10   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
11   Bound” that is attached hereto as Exhibit A.
12
     9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
13
     MATERIAL.
14
              When a producing party gives notice to receiving parties that certain inadvertently
15
16   produced material is subject to a claim of privilege or other protection, the obligations of the

17   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
18   is not intended to modify whatever procedure may be established in an e-discovery order or
19
     agreement that provides for production without prior privilege review. The parties agree to the
20
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
21
     10.      NON-TERMINATION AND RETURN OF DOCUMENTS.
22
23            Within 60 days after the termination of this action, including all appeals, each receiving

24   party must return all confidential material to the producing party, including all copies, extracts and

25   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
26   Notwithstanding this provision, counsel are entitled to retain one archival copy of all documents
27
     filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial
      STIPULATED PROTECTIVE ORDER - 8                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 9 of 10




 1   exhibits, expert reports, attorney work product, and consultant and expert work product, even if

 2   such materials contain confidential material.
 3            The confidentiality obligations imposed by this agreement shall remain in effect until a
 4
     designating party agrees otherwise in writing or a court orders otherwise.
 5
              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7            DATED: July 23, 201                                 __s/ Allen McKenzie____________
 8                                                                        Allen McKenzie

 9
              DATED: July 23, 2021                                ___s/ Benjamin Stone___________
10                                                                       Benjamin Stone
11            PURSUANT TO STIPULATION, IT IS SO ORDERED IT IS FURTHER ORDERED that
12
     pursuant to Fed. R. Evid. 502(d), the production of any documents in this proceeding shall not, for
13
     the purposes of this proceeding or any other federal or state proceeding, constitute a waiver by the
14
     producing party of any privilege applicable to those documents, including the attorney-client
15
16   privilege, attorney work-product protection, or any other privilege or protection recognized by law.

17
              DATED: July 26, 2021
18
19
20
                                                          A
                                                          Marsha J. Pechman
21                                                        United States Senior District Judge
22
23
24
25
26
27

      STIPULATED PROTECTIVE ORDER - 9                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                     1111 Third Avenue, Suite 2700
                                                                       Seattle, Washington 98101
                                                                              206.436.2020
     4836-9869-7715.1
                Case 2:20-cv-01583-MJP Document 34 Filed 07/26/21 Page 10 of 10




 1                                                    EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,    ____________________________________            [print   or   type    full   name],   of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on [date] in the
 7
 8   case of Travis Glenn v. Trident Sea Food Company. I agree to comply with and to be bound by all

 9   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject to this
12
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions
13
     of this Order. I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15
16   Order, even if such enforcement proceedings occur after termination of this action.

17            Date: ________________
18            City and State where sworn and signed: _______________________________________
19
              Printed name: ________________________________
20
              Signature: ________________________________
21
22
23
24
25
26
27

      STIPULATED PROTECTIVE ORDER - 10                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                        1111 Third Avenue, Suite 2700
                                                                          Seattle, Washington 98101
                                                                                 206.436.2020
     4836-9869-7715.1
